Title: From William Smith Shaw to John Quincy Adams, 15 April 1808
From: Shaw, William Smith
To: Adams, John Quincy



My dear Sir
Boston 15 April 1808

I do myself the honour to send you with this Parson Gardners sermon—also a few more copies of your letter—There have been five thousand of them published here for circulation and five thousand more ordered from Salem—Mr. Atherton formerly of the house Cram Poor Atherton has requested me to mention his name to you for an commission in the army if the selection should be left to the Senate as he has understood from the Secy of War they probably would be—He is the son of Dr Atherton of Lancaster and I think held a commission in the later army under your father
I am Sir with respectful attachment
W S Shaw